DETAILED ACTION
This Office Action is in response to Amendment filed November 1, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 41, 46, 50 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 38, as Applicants claim in claim 63, Applicants have claimed the device shown in Fig. 4 of current application where “the low loss material is over the 
(2) Also regarding claim 38, Applicants did not originally disclose that “a low loss material” is “directly between the bottom surface of the silver conductive layer and the metal layer” as recited on lines 13-14, because as can be seen in Fig. 4 of current application, a low loss material 30 is directly between a top surface of the silver conductive layer 28 and the metal layer 34.
(3) Further regarding claim 38, Applicants did not originally disclose “a plurality of openings in the low loss material, portions of the metal layer extending through the plurality of openings in the low loss material and in direct contact with the bottom surface of the silver conductive layer”, because portions of a metal layer 34 extends through a plurality of openings in a low loss material 30 and is in direct contact with a top surface of a silver conductive layer 28.
Claims 41, 46, 50 and 61-63 depend on claim 38, and therefore, claims 41, 46, 50 and 61-63 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 41, 46, 50 and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 38, it is not clear what the limitation “a bottom surface opposite” recited on lines 6-7 refers to, because (a) it is an incomplete sentence, and (b) it is not clear what is on the opposite side of the bottom surface.
(2) Further regarding claim 38, it is not clear what the limitation “a plurality of discrete regions spaced up to 1 micron apart” recited on lines 7-8, because (a) by deleting the previously presented limitation after this limitation “a plurality of discrete regions spaced up to 1 micron apart”, the limitation “a plurality of discrete regions spaced up to 1 micron apart” does not specify with respect to which element the “plurality of discrete regions” are “spaced up to 1 micron apart”, and (b) it is not clear whether  the “plurality of discrete regions” are “spaced up to 1 micron apart” from each other, from one, some or all of the plurality of discrete regions, or from an unspecified and unclaimed element or layer.
(3) Regarding claims 38 and 63, it is not clear how the silver conductive layer, the metal layer and the low loss material are arranged as recited in claim 38, and then “the low loss material is over the plurality of discrete conductive regions of the conductive layer” as recited in claim 63, because when “the low loss material is over the plurality of 
Claims 41, 46, 50 and 61-63 depend on claim 38, and therefore, claims 41, 46, 50 and 61-63 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 21, 2022